Citation Nr: 0619227	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-35 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder with somatization features, evaluated as 30 
percent disabling from August 16, 1976 to June 23, 2002 and 
as 70 percent from June 24, 2002 and thereafter.  

2.  Entitlement to an increased rating for status post left 
knee arthroscopy, with meniscus repair (left knee disorder), 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for patellar 
tendonitis and osteoarthritis, right knee (right knee 
disorder), currently evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from August 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 1996 and October 2002 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The appeal is being remanded for further development of the 
record.  

Relevant to all claims on appeal, the veteran has maintained 
that the service-connected disorders have caused him to 
periodically miss work.  He has also argued that the 
psychiatric disorder has caused him to be assigned limited 
duties in his occupation as a school teacher.  Because the 
component of the veteran's employability is relevant to the 
claims at issue, the veteran is, and will be requested to 
submit documentation of all absences and schedule and work-
load adjustments caused by his service-connected disorders 
since the inception of the claims.  

Although the veteran last underwent VA mental disorders and 
orthopedic examinations in February 2004, he has maintained 
that the disorders have worsened in their severity since that 
time.  The reports of the February 2004 examinations reflect 
that the claims folder was not available to the examiner at 
the time of the examination.  Because the veteran has 
reported worsened symptoms during the over-two-year period 
since the last examinations were conducted, and because the 
VA examinations should be conducted with an informed review 
of the medical evidence of record, updated examinations will 
be directed.

As to the claims for increased ratings for right and left 
knee disorder, the veteran indicated that he underwent left 
knee surgery in February 2003 at Hospital De La Concepcion.  
Some records from this facility are on file, but a surgery 
report is not.  

Accordingly, the case is REMANDED for the following action:  

1.  The VBA-AMC should contact the 
veteran and provide him 60 days in which 
to submit any and all evidence in his 
possession which pertaining to (1) his  
psychiatric disability; (2) his left and 
right knee disabilities; and (3) evidence 
documenting his reports of employment 
absences and adjustments to his work 
responsibilities and schedule, as well as 
any other   evidence he desires to 
submit.  The veteran should be provided 
with any release of information forms 
necessary to obtain such records that he 
may subsequently advise exist, and for 
which releases have not been furnished.  

2.  The VBA-AMC must obtain copies of any 
and all VA and private medical records 
regarding the veteran, dated from October 
1995 to the present, to VA treatment 
records dated from March 2004 to the 
present, VA mental health records dated 
from July 2003 to the present, as well as 
any surgery records for February 2003 
from Hospital De La Concepcion.  

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the degree of impairment resulting from 
the service-connected anxiety disorder.  
The veteran's claims folder, and a copy 
of this remand, must be made available to 
the examiner, who must acknowledge such 
receipt and review in any report 
generated as a result of this remand.  
The examiner must report as to what 
effect the veteran's service-connected 
anxiety disorder effects the veteran's 
social and industrial functioning, and 
whether the clinical findings support the 
veteran's subjective report of symptoms.  

4.	The RO should afford the appellant a 
medical 
examination, to be conducted by a 
qualified physician, to ascertain the 
residuals of the service-connected right 
and left knee disorder.  The veteran's 
claims folder, and a copy of this remand, 
must be made available to the examiner, 
who must acknowledge such receipt and 
review in any report generated as a 
result of this remand.  

The following applies to each of the 
veteran's service-connected knees, and 
the report must delineate separate 
findings as to the left and the right 
knee.

The examination should include any 
diagnostic tests or studies, including 
radiological studies, that are deemed 
necessary for an accurate assessment. The 
examiner should also provide the range of 
motion for the joints, and document all 
functional limitations due to pain, 
weakness, abnormal movement and 
incoordination, excess fatigability, and 
any other relevant factors noted at 38 
C.F.R. §§ 4.40 and 4.45; see DeLuca v. 
Brown, 8 Vet. App. 202, 205 (1995).  

5.  The VBA-AMC must review the claims 
file and undertake any other notice or 
development it determines to be required 
under the VCAA, its implementing 
regulations, or the precedential case of 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), or to assure compliance with this 
Board Remand, to include scheduling the 
veteran for all appropriate VA 
examinations for a determination as to 
the severity of service-connected 
disability, and any resulting 
unemployability within 38 C.F.R. § 4.16.  

Upon completion of the above development, 
the VBA-AMC should readjudicate-on a de 
novo basis-the matters identified on the 
front page of this Board Remand, and 
issue a SSOC containing all applicable 
laws and regulations as to each of these 
identified matters, namely, an increased 
rating for generalized anxiety disorder 
with somatization features, evaluated as 
30 percent disabling prior to June 24, 
2002, currently evaluated as 70 percent 
disabling; an increased rating for status 
post left knee arthroscopy, times two, 
with meniscus repair, currently evaluated 
as 10 percent disabling; an increased 
rating for patellar tendonitis and 
osteoarthritis, right knee, currently 
evaluated as 10 percent disabling.  If 
warranted, the RO/AMC should also 
consider the regulatory provisions 
pertaining to the assignment of a total 
rating for compensation purposes based on 
unemployability due to service-connected 
disability.  Thereafter, the case should 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

